OFFICE        OF THE     ATTORNEY         GENERAL             OF TEXAS
                                                 AUSTIN
.a   GROVER SELLERS
     ATK)RNII GLNERAL
                                                               L_-----~’




     iionorable J. D. Todd, Jr.
     criminal Dfmtrlot Attorney
     NueceScountg,Gourtbouse
     Corvus Christ:, Teus
     Dear Sirr                                   opllaon   HO. O-7006




     8111 Ho.574,       Aots    1945,    49th
             Ii. B. r;o.       574,                                            tare,   prwideer
                                                                           and 107 Of Ar-
                                                                           sta%utm     at




                    Couzt to have gwmrp1 juris4iotlon                            5.n tha
                    Counties      of    Neces,      Kleberg,       a114 Kenedy,            an4
                    conourrent Juriadfotlon      with the 94th and U7th
                    Ju4iolalDl.atriot     COulrt6 in the county Of meot)e,
                    UE6 providlag     f&at th6 107th iudfcial     DiStriOt
                    Court shall have ooaourrent      juris4lotfen     ulth
                    the 10.03rdrudiolal    Diatrlet  Oaurt In camema
                    and Yiillac~ CotiiltieSi  pntVidtn(s thet ths 107th




                                                                                                  ‘.
Hon. J. D. Todd, Jr,,         page 2

     Judloial    Diatrlot      Court 8nall     give ~refwe~noe      to orhi-
     In81 oese8; yrovl4lhg that the 10,3r4 Judialal Dirtriot
     Court shall have general Jurl8dlotlonin the Countler
     of cameron an4 Wlllacy,            but r&l1    give pmrerenae         to
     olvil    08888 8na ehall not, aroept In oa8e8             or enmrgsnoy,
     ba required to sapanel Grand Juries;               provl4lhg that the
     County Attorney8 of the Countie8 of Willaoy an4 Caneron,
     respectively,       sh8l.l henoeforth mpraesnt the State in
     the Distrlot      and inferior       Court8 lu their ma14 rsapao-
     tive Counties of Cameron and Vlllaey;               providing that in
     Counties aituated in two or mre judloial                 4istriots,        en4
     in whloh Counties, the County Attorney la oelle4 on to
     perform the duties ordharily              parformed by Dlrtrlot          At-
     torneya, and where the offioe             of Dltitrict Attorney or
     Criminal Dietriot         Attorney    in euoh Counties has been
     abolished     rlnoc the enaotsieat        Of Motion     13 of Artiolo
     3912e, Xevioed civil          st8tutera of Texas, Aotl 1939,
     Fortpairth       Lq,lrhture,        Spsoial laae, ga.(je 608, motion
     1, that the Comularioners Caurt,ln such Countlea, 18
     authorlzed and empOwera to petf to 8uoh Oountx Attornoga
     80 p8rrorming the duties of ruch District                Attorney8 an
     additiunal 8~ not to orare Twelve Eundrad Dollar8
    (fjl200)par year, 8814 8~6 to be pi4 in twolvo (12)
     equal monthly in8talmente; providing aziefisotlve date;
     prorihing a oon8titutlonalolaulre; an4 deolarlng ah
     emsrgency.


     "St I? &NAC'IEiD
                    BY THE LXGISLATU~ 6F THE .Sl’ATE OE'TEX.Wr
          "S0otlon 1. Anmid seotion8 28, 103, an4 lg OS Ar-
     tiole 199 of thb mvlre4 Girl1 statute8    of Texa@and all
     anen&unte thereto,    80 a8 to renumber the 8aroe and here-
     altar read a8 follows~
          -'That from~und afta    the tlret day of January;       A. D.
     1947, ttice 38th Judiolal Sirtrlot   or Tozae ehall be 0onr-
     posed of the Countias of iWoee8,     tieberg,    and Kenedy,    an4
     shalI be a Court of geheral jurlsdiotion,        with the jurla-
     &lotion conferred upon District     Courts    by th6 constitution
     and laws of the state of Taxas; and in tha County Of NuaoeB,
     it shall have conourwnt'juria4iotion        with the 94th an4
     117th Dietriot   Court.8.
           **i)n the effective     bate ct thlo kot, the Grinins
     i)ietrict    Court of hueoea, Kleberg, Kenedy, tilllaoy end
     CaLcrercm  (;ocntiee still    beoor&e a Court or kwoml   juris-
     %:ctim,      with the jurisdiction     provided by the COnatitU-
     tion abid Law      of the state OS Texa8 for Dl8trict    Courta,
.i
     EOG. J. 3. i’odd, Jr.,         pu&e 3

          I.UL~ ahall      be ~cmpcmed of       the    Couotiea   or   ;iillaoy   .e&
          Canrrron, and thenaeforth       be known ea the.lO7th Judlolal
          Dlrtrict     of Texasi and ehall have aonaurrent jurlrdlo-
          tlon with the lG3rd Judieiel         Dlatrlct     Court within eaid
          two Countiak3;      provided that the 107th Diatriot        Court
          shall. ~;ive ;rer6renoe      to ofinlnal   oenea,      The 103rd.
          Judicial    ihtrict      Court shall be CLCourt of cenerej.
          jurindictiofi,      with the juria4iotlon     provided    by the
          CoIi8titutio~      -3~4 Lewa Of the Gtate of Texaas, end shell
          conthue      to be conposed of the Counties or ~VlUeoy ~6
          Caneron, but 6hall give preference           to 01~11 oases     end
          shall not, except in caee8 of emargenoy, be re~ulred to
          cng%mel Ormd Juries.
             “‘Sec. 2. Al.1 oeeee upon the docket of the Orlninal
          District Court of Kueoee, Kleberg, Kenedy, WlUaoy and
          Caaeron Countlea, in the Countlea of Iiueosa,.
                                                       m..berg end
          Bsnedy,       shall.,   on the          date of this A&’ be
                                           effective
          trahaferred     by the District    Clerks of aeid Co&es        to
          the do&et of the 28th Dietrlot          Court, end the JuQo of
          said 28th Dlatrlot      Court   to whiah said caaea a&all be
          trannfarred,     ehall thereafter    have power, authority,
          and jurlaiiictloc     to try suoh oaaea     80 transferrod  to
          suoh ODUrt,     and in eddition to approve all Ptateawmtr
          of Sect, bills     of exaeptlon,    and to snake any a nd lll
          oraers,    deoreee and judgmente proper and neoeerary fn
          any oaee thematofore tried by the aald Crlainal Dlrtrlot
          Court above nuned, within nald Cohntieeg provided. that
          any mah aotlon or aatlona be taken within            the MAW the
          limlta   that  would have governed the Ju4.ge of the Court
          from   whioh aald aause or aeua80 wem trenorerred.
              *‘Sea. 3. AIS oaaea upon the doaket of the Crlalml
          Diatr+at Court of IGueaes, KlebeCg,          Kenedy, willaoy cmd
          Canierori Counties,       in the Countfea of Carnoron and Xlllaay,
          shell,   on the effeatlve       date of this hot, be oon8iderod
          as OSIfile in the 107th Dlatrlot           Court, an herein
          denominated,        end tha Judge of asi     107th DietriOt Uourt,
          ae herein denoninatad shall &eve power, authority,              end
          jurladlatlon        to try all such oeeee, end ln addition, to
          approve all stste;?lanto or fact, bills          of enceptlon,   ~6
          to make any an4 all ord.era, deoroee, and jtidgmnta
          proper acd neoessery in any oaees theretofore             tried  by
          the eeid Crlnliual Dlatribt        Court,   hereimbove    nemed,
          withFu saLW two Counties;         provided,   that any such action
          or aotione be taken within the BBLWtine llraitli that would
          have governed the 3ud&e OP the Court froia whioh said oauee
          or oauaea were tramferrud.
    Hon. a. 3. Todd, Jr.,     pwa it
t


              "'380.    4.   After tie effective    dote of this Aot, the
         i)latrlot     Attorney for the Crltinal     DIetrIot Court for I~wooa,
         Eleberg, Kenedy, Tilllacy and Cameron Countlea ah811 nerve
         the 28th Judicial        Xatrict    Court aa deel~ated    by this
         hat, and shall thonorJforth be known 88 th6 alstrict           Attor-
         cey for the 28th Judiolal         Dietrlct  of Toxea, and et tile
         next Cemral eleatlon          such office  shall be filled   by the
         eleation      of a Metriot     Attorney for the 28th Judlolal
         Iilatrlot     of *r'exes for the Counties of Nuecea, Xleberg and
         Kenedy, eel6 otfloe to be voted upon by the qualified
         voter8      or said thr6e named Countlae only.
             **The County Attorneys of ~Wllacy and Cameron Couotlee
         shell,  reepeatively,  fro= and after the effective date ot
         this Aat, repreeent the State of Texaa in ell mattera now
         handled by tho above nentioned Dlatrlot   Attorney for the
         abow mentioned Criminal Diatrlat    Court within aald
         r4ap4otlva Countlsa.
            **Sea. 5. L,eoh term of Court within ths 107th Judlolal
        Dlatrlot   shall bogin on th6 first  Hondeya of January and
        July of eaah year, reapeatlvoly,    and may aontinue until
        the beginning of the auooeedlng $erm. The Judge of the
        107th Judiolal   Dlatriot Court, et hle dlsaretion,  may
        hold as mnny aeealona of Court in any term of the Court
        ln either County ln hir dletrlct    aa may bo deenwd by him
        proper and expedient for the dlapoeltlon    of the Courtta
        bu&maa,     end the urora therefor may be sunnonod to ap-
        pear beforu auoh I)i atHot Court at auoh tiema a8 may ba
        designatedby the Judge thereof.
           **Gea. 6. Nothiq     aontained in thin Aot ehall afroot
        the preasnt terme of the 28th and 103r8 Judlolal   Dlatrlot
        Court8 but aaid  terra #hall oontinue 48 now provided by
        law for seld reapeotlve   Court-e.
             **tiea. .7. In eny oounty which Ie situated within two
        (2) Judlclal       Diatrlcte   end in whioh the County Attorney
        of auoh County le performIn& the dutlan ‘of a,Dlatrlot
        Attornsy,      44 well ae thoee of 4 COunty Attorney,        and fin
        .tihloh Countlea the office       of District   Attorney,  or  the
        offloe    of Grlninel Xetriot        Attorney has been abollahed
        oinau the enactment of Seotlon 13 Artlo               39126, RevLead
        civil    Statutea    of Texee, AOt8 1934, Forty-elxth      Lagisla-
        tare, Ypeaial Lewe, page 608, aeotion 1, the Comaiaaloners
        Court of any euoh CoUnty is hereby authorized,            at their
        ~leoretion,       to pay to auah CIounty Attorney a0 performfng,
        such dUtleS of Dlstriet         Attorney,   ae OWpen44tlOA, over
        ar.d above the salary whioh auoh County httornay            draws 88
        county Attorney,        e 6uai not to exo4ea th4 aatouut of Twelve
BOA.    J. D. Todd, Jr.,               page 5

        IIundmd Dollars              (gl200)     par annun, euoh additional                corn-
        pe;g;g            Cu be paid la twelve               (12) equal mnthly in-
                         *,
                 “L&C. 2. This            Act   shall      take    affect md be in
        optrration          on and ljlrter the first              day of JAAUary, h.        3.
        1947.

                 *sec. If aAy parapeph,
                            3.            BBA~#AOB,olaum,    mo-
        &ion,      or       of this Act *hall be hold to be
                         pr5visior
        iAVE&idOr UAO5A8titUtiOAEi1, the validity Or other
        portions of this Act shall A0t be slifected  thereby, but
        shall remain in Poroe and effect.
       /-     *sec.       4.  On the errectiv0 date 0r thir                  Aot,    all
         larr and        partr or lawn in 00AruOt  herewlth,                  are    hemby
         repealed,          in a0 far aa ruoh OOAilif& is oonoerned.
            930. 5. The tact ‘that                       there is a greet need ror
        &vFog the criminal District                       Court or mueoaa, Kleberg,
        Kwedy,          VJillaoyand        CizierOAGountiel &$~AcPPhl
                                                                  jurirsdio-
        tion  in the countlea 5r Willacy and Camron, and
       reducing itcsterritorial         juri8diutlon     to said two (2)
       rmmtieo,     and the raot t&t the rsarran~egmnt or the
       courts provided ror IA thir Aot,~aAd the pleoing 0s the
       Dlrtrlot    AttOrA0y'a work on oertain COUnty AttQrAeye           adds
       bWdeA6WI dutler 011County Attoa’zmys OV8;P aad beyand
       the duties     for ivhich they am beiag aompenrated besad
       OAwhat is gimwally knowA 118 the *salarie8 Bill %A6Ot-
       1%4At,' in whioh     their salnriPrr wera rlxed ror pe.rrorraing
       dutise rolaly an County AttOrAUy,in CowLties in wbioh
       District    httOrA8y5 Ofiiocla iOrmerLy azirted, aAd the
       crowded 55AditiOA 0r the oblondar, orsate an mum#pnoy
       and an iaperativs      publio naoeasity,        dewrnding the ICII-
       PASiOA     or the COnPtitutiOzti31~    BUh    lWqUfrt4J  8d.l blllfd
       to be ,-eed OA three rsrveml dags in each House, and
       such Constitutional       Rule is hereby sunpeAdS6, and thie
       AO~  8haii   tfike erredi and be in rorae         rrm madafter
       ita paaaa(;e, atid it la 80 anaoted.
                 *'F'aa$eUby tha !iouee,            ii&l      23, 19458     Ysae    124,


                 Viled       without      tke G5VerAOr'a ai&natWe,            JUAa k,
        1945.
                 wreotiva         n311.    1,   1947.”
H5n. J. D. Todd, Jr.,     page 6

     We note the following language       IA the introductory    portion
or SeOtIOA 1 or said Act;
          "Amend Se0ti5AB 28, 103, and 107 of Artlole   199
      of the aevised Civil Statutes   of Texas and all amend-
     ment&3thereto,  80 as to renumber the same and here-
     after read aa follows:"     (~Ader~OOriAg Ours) -
       The above quoted language la followed by the ramaining par-
ti5A Of SeOti5A 1 and 8iX other 860ti5Aa (through Sec. 7) eAQlo%ed
in quotation marke, which is the f5rm oustomerily         f'ollowad IA re-
ceatiA& the language of existInS statutes       and thereby re-enaoting
aeme.    If the Act purport6 to reaaet the language       of a provision,
such Ace operates to repeal       any 5mltted pr5vlsione    of the original,
(See 39 Tex. Jur.      SaOtiOAEt64 and 79, pp.,127 and 147,       SAd OSSeS
cited thereunder. i Thue, ir the instant Act purports to reaaet
the language of Sections 28,.103 and 107 or Article          199, euah
Aot repeals and auperaades the previous provieione          of eald BBO-
tiona.     A contrary  intention,   however, is indicated    in the lol-
lorrlng: provlelona   or Section 6 SAd Section 4:
          w*6e0. 6.  NothiAg C5AtSiAed IA thla Act ah%11
     arreot the present terms or the 28th and 103rd Judl-
     ala1 District  Courts but eaid terms ehall continue 81%
     now provided by law for eald respective   oourta.te
          "Sec. 4. On the effective   data or this Aot, all
     laws and parts of lews in conflict   herewith, are hereby
     repealed fA a5 far as auoh 05niiiOt i% 05AOerAed."
        The above quoted language manireeta an intention     that cer-
t%IA portions     0r the original provieions cr Sections 28 and 103
or Artiole    199 are to remain In full force    %nd effect and that
the provisions     of Sections 28, 103 and 107, prior to the instant
Act, are repealed 5Aly to the extent of conflict        pith the pro-
VisiOAZt5r the amendatory Act.       we point Out, however, that ir
Seotlone 28, 103 and 107 of Article       199 are emended by this Act
only in certain     respects  and oertain portions  of the original
provisions    of eeld sections   are to remain In full force and
effect;    the question arlaes a% to whether said Aot violates
Artiole    3, seation 36 of the Texas Constitution,     whioh pro-
VideS:
         ~5 law ahall be revived or amended by referenoe
     t5 Ita title; but In such case the act revived,  or
     the %eotIon or section% emended, ehall be re-ane~ed
     and published at length."  (underaoorbw   Owe)
Xon. J. D. Todd, Jr.,       page 7

     With reieretnoe to conetituti5naI  provisions  prohlbltlng
amendments by reference,   we quote the f5ilOWlAg language rrom
Sutherland's  Statutory  Construction, 3rd zd., Vol. 1, Section
1919:

            "* * * The o5natltutlonal   lialtatlon     was %nacted--
        to place the prop5sed aat before tAe legislator%        in
        a form that wlIl enable them without reference        toy
        prior act to understand the change proposed and then
        to pleas the enacted atatute    in the printed laws ln
        5 rorm that will enable the public,       or mor%$%rtloular-
        ly the lawyere, to understand the change without
        rererenoo to prior leglel%tion.w        (underscoring  Ours)
      L+eotlon 1901, SUth8~riSAd'a Statutory      dOAbtrUCtiOA, V51.
contaiLnns:.~he r0u5wing Zenguage:
            "Bar the purpose Of oo~llanoe    with the COA%tltU-
        tionel IiI%it%tl5A that no eot shall be ea%nd%d by mere
        reference   to ita title.  but the act a6 8mAded ehell be
        re-enacted   and published at 1 gth th f          r th
        btetute   la the teat of its a6idat&     ~ha~~t~r--i(le..
        doea it purport to 8mSAd dlreotly    a hrlor statute."
        (u&eraoorizzg .oure)
     'AA eat which purports to 8ia%Adan actbut     which      does not
set out the emended sectione   in Pull la vlolativb   of      Art. 3,
Seo. 36 Of the Texes Constitution   (See 39 Tex, JUT.,        Sec. 63,
    125; Florea v. State, 109 Grim. Rep. 261, 4 S. Iv.        (26) 43,
Pf&ider%oA v. City of GalveetoA, 102 Tex. 163, l.l.l+ 3.      iv.108).
      The ease Of Henderson v. City Of Ga'VeetoA, eupra, involved
en Act by the Legislature  whioh added a eentsnoe to a section of
BR Act previously  enaotad by the Legislature   without re-enaotiag
aAd ~publlahing the entire section at length.     In holding that
suoh an amendment was InvaliU under the term% of Artiole      3,
Seotlon 36 of the Constitution,   Mr. Justice li:illians,  sgeek,ing
ror the Supreme Court said:
            *But no authority cited and none that we ~AOWof
        has held th%t a section of 8 statute u~ay be amended
        by adding words to it, without re-enacting   the
        entire section ae amended, and such a-holding would
        be condemned by the plsin words of the Constitution.
           n* * 4
Bon. J. D1 Todd, Jr.,     page 8

         "It may be true that thin aot was and ia as aua-
      oeptfble or a8 easy an underatandlngIn cr’onneotlon,
     with that of which it la an amendment, by the Legis-
     lature in its paaaage, by the dourta and by the
     publio, aa if the original eectlon, with the new
     provialon inaluded, had been re-enacted and pub-
     lished at large.     As muoh  perhaps might be eaid
      in ravor OS many atatutee whioh do not oontorm
     to the Conetitution. It may even be doubted if
     the good aooompllrhed by the oonrtltutional pro-
     Vi8iOl-i oomQeIl8eteo r0r the inoonveaieno8 it OBU08LI.
     But It must be remembered not onlr the Drovi6ion
     'is intended to.,.urevent  the mirohiei'ragainst  which
     -it la directed, but,that it aaeka to aooompllah
     this by a oomrrehenaive 'and unbending rule, 8trlking
     d      11 tatt       whioh a0 not oonrora to it     From
     tz    &leatheUC~~atit utlon, makea no ,eroeptioL,    and
     neither the Legialetur8 nor the courta have the right
     to iuake them." ~(underaoorlng'oura)

     After  oarefully oonaldering the .varlouagrOVl~ion8'Oi Ii.B.
S7~,,it'la our opinion that the Aot #seeks to 38leiM sootlone 28,
A03 and 107 of Artfole 199 in oertain rsapeota and, at the name
time, to leeve oertaln portion8 Of the original         prOViSiOn of
aald reotions in fti foroe and elfeot without r8-enaoting and
publtahing at length all of the 8e6tiona       a8 amended. Thu8,
the in8tqnt Aot, purporl+g to amend ss~otlona28, 103 ana 107
of Artlole 199, is not in a form whereby the ohangee made in
the s8OtiOn8 inVOlV8d may be under8tOOd without raterelld8          t0
8aid 88OtiOn8 88 they 8Xi8td PFiOl t0 th@ tUllWldIll8Ilt.      III  Vi8W
of the ioragoing and dn view ~o$ the authoritiee Oit8d herein,
it 18 OUI! OpiIliOn that H. ~B.f+f&i+, Acts 49th L8gi8htUl"8,      1945,
vlolatss Artiole 3, Section 36 of the Constitution OS Texas
8nd 18 therefore void.
     In view of our holding herein, we do not de8m it neoeaeary
to diacuea separately each OS the questione raised in your in-
quiry relative to the constitutionality of the Act.
                                            Youra very truly,
                                        ATTCSINXY   &HERAL   OF TEXAS